Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1:
Line 11, “intermediate regions of the first tabs,” is indefinite and vague.  What constitutes “intermediate regions?”  In so far the claim is understood as any regions connected to the first tabs meet the limitation of the claim.
Line 14, “intermediate regions of the second tabs,” is indefinite and vague.  What constitutes “intermediate regions?”  In so far the claim is understood as any regions connected to the second tabs meet the limitation of the claim.
Line 15, “a third layer between…etc.,” is indefinite and vague.  What constitutes “a third layer?”  In so far the claim is understood as any layer connecting the first tab and the second tab meet the limitation of the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries, U.S. Patent No. 8480024 B2.
Regarding claims 1-2, and 16, Ries ‘024 teaches a method of using the apparatus, as shown in figures 1-16, especially straightening adjoining tabs to form a core interposed between the flanges (see figures 9-12).  As stated above, Ries ‘024 discloses a reel 10 comprising: a core 12, around which an associated flexible media M is wound, the core having a first hub (see figure 12 below, reference number assigned as same as applicant’s device 110a) portion having a central region (see figure 12 below, reference number assigned as same as applicant’s device 112a) spaced apart first tabs 94 of a first length projecting radially from the central region of the central region of the first hub portion 110a, and a second hub portion (see figure 12 below, reference number assigned as same as applicant’s device 110b) having a central region (see figure 12 below, reference number assigned as same as applicant’s device 112) and [a plurality of] circumferentially spaced apart second tab (see figure 12 below, reference number assigned as same as applicant’s device 118b) of a second length less than [a] first length projecting radially from the central region 112 of the second hub portion 110b, radially outer end portion of first tabs (any tab from 94 and not labeled tabs) of the first hub portion 110a secured to respective intermediate regions of the second tabs (any connection to tabs, same as applicant’s figure 4), and first and second flanges (14, 16) disposed at opposite ends of the core which prevent the wound flexible media from migrating off the core; a first pre-scored region for the first tabs (see figure 12 below, reference number assigned as same as applicant’s device 120a, claim 3); a pre-scored region and a second pre-scored region (see figure 12 below, reference number assigned as same as applicant’s device 120b, 152, claims 4-9); the central regions and tabs adhesively secured and corrugated material (see claims 7-9 of Ries ‘024, claims 11-13); locking members 80 (claims 14-15 and 17), see figures 1-16 and illustration below.


    PNG
    media_image1.png
    467
    623
    media_image1.png
    Greyscale


Response to Arguments
Claims 1, 3-7, 9, and 14-16 have been amended.
Claim 10 has been canceled.
Applicant's arguments/remarks filed on 11/28/22 have been fully considered but they are not persuasive with claims 1-9 and 11-17.
	Applicant argues that Ries ‘024 does not disclose that outer ends of the second tabs are located radially inward from outer ends of the first tabs when the first and second tabs are secured together.  Thus, intermediate regions of the second tabs form a third layer between the first tabs of the first hub and the second tabs of the second hub when the reel is a deployed position.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
	Nevertheless, Ries ‘024 shows outer ends of the second tab (see figure 12 above, reference number assigned as same as applicant’s device 118b) and outer ends of the first tabs (94 and not labeled tabs) are secured together (see figures 9-12).  Thus, intermediate regions of the second tabs form a third layer between the first tabs of the first hub and the second tabs of the second hub when the reel is a deployed position (i.e., same core portions as same as applicant’s figure 4 vs. Ries ‘024, figure 12).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
12/2/22
/SANG K KIM/Primary Examiner, Art Unit 3654